Citation Nr: 0832445	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  04-39 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right hip and 
thigh disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to a 10 percent evaluation based on multiple, 
noncompensable, service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1974 to December 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

This case was previously before the Board in April 2007 when 
it was remanded for further development.  The required 
development having been completed, this case is appropriately 
before the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1.  There is no medical evidence linking any current right 
hip and thigh disability to the veteran's active military 
service.

2.  There is no evidence of any back disability during 
service or within one year of separation from service.

3.  There is no medical evidence linking any current back 
disability to the veteran's active military service.


CONCLUSIONS OF LAW

1.  A right hip and thigh disability was not incurred in 
active military service, nor may it be presumed.  38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.309, 3.310 (2007).

2.  A back disability was not incurred in active military 
service, nor may it be presumed.  38 U.S.C.A. §§ 101(16), 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.310 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 ; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, in regard to the veteran's claims of entitlement to 
service connection for a right hip and thigh disability and a 
back disability the VCAA duty to notify was satisfied by way 
of a letter sent to the appellant in June 2003 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, in regard to the 
veteran's claims of entitlement to service connection for a 
right hip and thigh disability and back disability, although 
the notice provided did not address either the rating 
criteria or effective date provisions that are pertinent to 
the appellant's claim, such error was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to this claimed 
condition.  

In regard to the veteran's claim of entitlement to a 10 
percent evaluation based on multiple, noncompensable, 
service-connected disabilities, for an increased-compensation 
claim, section § 5103(a) requires, at a minimum, that the 
Secretary notify the veteran that, to substantiate a claim, 
the veteran must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the veteran's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the veteran is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the veteran.  
Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the veteran may submit (or ask the Secretary to 
obtain) that are relevant to establishing entitlement to 
increased compensation e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. at 43-44. 

The Board notes that entitlement to a 10 percent evaluation 
based on multiple, noncompensable, service-connected 
disabilities, pursuant to 38 C.F.R. § 3.324, is not granted 
based upon any Diagnostic Code contained within the 1945 
Schedule for Rating Disabilities.  There are no criteria of 
which the VA must notify the veteran as to what criteria the 
VA applies when assigning the evaluation.  There is no range 
of evaluations available and the veteran is solely provided 
with a 10 percent evaluation if the criteria of at least two, 
permanent, noncompensably rated service-connected 
disabilities that clearly interfere with normal 
employability, are met.  As such, notification of the range 
of available evaluations and the criteria that warrant a 
particular evaluation is unnecessary in this case.

The veteran was notified in June 2003 and May 2007 VCAA 
letters that he could submit evidence showing his service-
connected disabilities had increased in severity.  The 
veteran was informed that evidence of an increase in severity 
could be submitted in the form of statements from his doctor 
containing physical and clinical findings, the results of 
laboratory tests or x-rays, and lay statements from 
individuals who could describe the manner in which the 
disability had become worse.  The veteran was told to inform 
the RO of dates of treatment at VA facilities so those 
records could be obtained, and that if he had not been 
recently examined or treated, he could submit his own 
statement indicating the frequency and severity of symptoms 
and additional disability caused by the conditions.  In 
addition, the May 2007 VCAA letter notified the veteran to 
provide information about the effect that worsening has on 
the veteran's employment and daily life.

However, the Board notes that the letters did not explicitly 
notify the veteran that entitlement to a 10 percent 
evaluation based on multiple, noncompensable, service-
connected disabilities requires a showing that the veteran's 
service-connected disabilities clearly interfere with normal 
employability.  In Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that any error by VA 
in providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial, and that 
once an error is identified as to any of the four notice 
elements the burden shifts to VA to demonstrate that the 
error was not prejudicial to the veteran.  The Federal 
Circuit stated that requiring a veteran to demonstrate 
prejudice as a result of any notice error is inconsistent 
with the purposes of both the VCAA and VA's uniquely pro-
veteran benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial unless VA can show 
that the error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating:  
(1) that any defect was cured by actual knowledge on the part 
of the veteran, see Vazquez-Flores, 22 Vet. App. at 48 
("[a]ctual knowledge is established by statements or actions 
by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.")(citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores, 22 Vet. App. at 46. 

In this case, the Board finds that any notice errors with 
respect to the evidence needed to substantiate a claim of 
entitlement to a 10 percent evaluation based on multiple, 
noncompensable, service-connected disabilities are harmless 
error and did not affect the essential fairness of the 
adjudication.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006).  The veteran was provided with the criteria for 
an award of a 10 percent evaluation based on multiple, 
noncompensable, service-connected disabilities hemorrhoids in 
the September 2004 Statement of the Case.  The Board notes 
that the veteran's claim was readjudicated following notice 
of this information by way of a January 2008 Supplemental 
Statements of the Case.

Based on the notices provided to the veteran, the Board finds 
that a reasonable person could be expected to understand from 
those notices, to include the notice letter, the rating 
decision and the statement of the case, what information or 
evidence was required for an increased rating to be granted.  
In addition, the veteran his representative's statements 
indicate that the veteran had actual knowledge of the 
necessity of evidence that his service-connected disabilities 
clearly interfered with normal employability.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records dated March 2002 to April 2004.  The veteran 
submitted private treatment records of Central Suffolk 
Hospital, dated in January 1983; Dr. M.J., dated in April 
2001; Coastal Diagnostic Imaging, dated July 1999 to August 
2003; Onslow Memorial Hospital, including Drs. L.A., J.J., 
and A.T., dated October 1998 to January 2002; Family Urgent 
Care, dated December 2001 to January 2002; Wilmington Health 
Associates, including Dr. L.C., dated in January 1997; and 
Dr. D.L., dated July 1999 to April 2002.  The appellant was 
afforded VA Compensation and Pension (C&P) medical 
examinations in August 2003 and May 2007.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II. Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1137; 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, where a veteran served 90 days or more, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such diseases shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(a).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit 
has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A. Right Hip and Thigh Disability

The veteran seeks entitlement to service connection for a 
right hip and thigh disability.

The service medical records reveal that upon examination at 
entry into service in January 1975, the veteran was not noted 
to have any right hip or thigh disability.  Both the 
veteran's lower extremities and musculoskeletal system were 
noted to be normal.  The veteran was noted to have complained 
of right thigh pain in November 1974 and was diagnosed with a 
possible muscle spasm and was assigned light duty for one 
week.  In December 1974 the veteran was reported to have 
complained of right groin and thigh pain with movement of the 
leg.  The veteran was noted to have a small, right inguinal 
hernia but that the pain complained of was not classical for 
a hernia.  Upon examination, the rotation of the right hip 
was not much different from the rotation of the left hip; 
however, the veteran reported pain with rotation.  Flexion, 
extension, abduction, and adduction of the right hip were all 
noted as normal and no thigh atrophy was noted.  X-rays did 
not reveal any abnormalities.  The pain in the groin was 
noted as most likely due to the right hip; however, no 
diagnosis was provided.  The service medical records, 
thereafter, are silent as to any complain, diagnosis, or 
treatment for any right hip or thigh disability.  Upon 
examination at separation from service in November 1976 the 
veteran was not noted to have any right hip or thigh 
disability and was noted to have normal lower extremities and 
a normal musculoskeletal system.

In a private treatment note, dated in January 2001, the 
veteran was noted to have complained of right hip pain.  The 
veteran was diagnosed with right sacroilians.  In January 
2002, the veteran underwent a private bone scan.  The bone 
scan results were interpreted as normal.  In a private 
examination note, dated in April 2004, Dr. M.J. noted that 
the veteran had no limitation of motion of the 
musculoskeletal system and no pain or tenderness.

VA treatment records, dated November 2002 to June 2003, show 
that the veteran complained of bilateral hip pain and was 
diagnosed with a history of osteoarthritis and degenerative 
joint disease.  In VA treatment records dated November 2003 
to January 2004 the veteran complained of bilateral hip pain 
and was diagnosed with degenerative joint disease.

In May 2007 the veteran was afforded a VA C&P joints 
examination in conjunction with his claim.  After 
examination, the veteran was diagnosed with arthralgia of the 
right hip, a normal right thigh, and a normal right lower 
leg.  The examiner rendered the opinion that it is less 
likely as not (less than 50/50 probability) that the 
veteran's current right hip and thigh disability was incurred 
in service.  The examiner explained that the veteran's 
complaints in service were diagnosed as a muscle strain and 
there was no report of any chronic hip and thigh condition.

Reviewing the evidence of record, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a right hip and thigh 
disability.  While the veteran's service medical records 
reveal that the veteran was treated for right groin and thigh 
pain, the service medical records do not reveal a diagnosis 
of any chronic right hip and thigh disability and they reveal 
that the veteran's complaints of pain resolved prior to 
separation from service.  There is no evidence of any 
complaint, diagnosis, or treatment for any right hip and 
thigh disability manifest to a compensable degree within one 
year of discharge.  There is no evidence of any complaint, 
diagnosis, or treatment for any right hip and thigh 
disability prior to January 2001, more than 20 years after 
the veteran separated from active military service.  The 
Board points out that passage of so many years between 
discharge from active service and the medical documentation 
of a claimed disability is a factor that weighs against a 
claim for service connection.  See Maxson v. Gober, 230 F.3rd 
1330, 1333 (Fed. Cir. 2000).

The VA examination in May 2007 found that the veteran's 
current right hip and thigh disability was not due to or 
related to the veteran's military service.  As such, there is 
no objective medical evidence etiologically linking the 
veteran's right hip and thigh disability to the veteran's 
active military service.  Therefore, the veteran's claim of 
entitlement to service connection for a right hip and thigh 
disability must be denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B. Back Disability

The veteran seeks entitlement to service connection for a 
back disability.

The veteran's service medical records do not reveal any 
complaint, diagnosis, or treatment for any back disability.  
Upon examination at entry into active service, in January 
1974, and separation from service, in November 1976, no back 
disability was noted and the veteran's spine and 
musculoskeletal system were noted as normal.

In a private examination note, dated in April 2004, Dr. M.J. 
noted that the veteran had a supple neck, no abnormal 
curvatures of the spine, no pain or tenderness of the 
musculoskeletal system and back, a straight leg test within 
normal limits, and no limitation of motion.  In private 
treatment notes, dated January 2001 to April 2002, the 
veteran was noted to complain of pain in back to legs and was 
diagnosed with lumbar radiculopathy.  In a December 2001 
private X-ray report, the veteran was noted to have a normal 
back with normal lumbar vertebral alignment, preserved disc 
spaces, and no evidence of fracture or destructive lesion.  
In a private treatment note, dated in December 2001, the 
veteran was reported as indicating back pain.  The veteran 
was noted to have a guarded range of motion of the upper 
torso in all planes.  The veteran was assessed with low back 
pain and was prescribed medication.  In January 2002, he 
complained of continued low back pain and spasms in the left 
lumbosacral region.  The veteran was assessed with low back 
pain and prescribed medication.  As noted above, in January 
2002, the veteran underwent a private bone scan.  The bone 
scan results were interpreted as normal.

VA treatment records, dated in March 2002 to April 2004, show 
that the veteran complained of and was treated for a back 
disability.  In a VA treatment record, dated in March 2002, 
the veteran was diagnosed with lumbar disc disease.  In a 
February 2003 VA treatment record the veteran was noted to 
have full range of motion of his lumbar spine and in an April 
2003 VA treatment record the veteran was noted to have a 
reduced range of motion of the lumbar spine.  From March 2002 
to June 2003 the veteran was diagnosed with a history of 
osteoarthritis, degenerative joint disease, and chronic low 
back pain.

In August 2003, the veteran underwent a private back X-ray.  
The X-ray revealed no fracture of the back and mild 
degenerative disc disease at C3-4, C4-5, and C5-6 with mild 
left foraminal encroachment most prominent at the C4-5 level.

In May 2007 the veteran was afforded a VA C&P spine 
examination in conjunction with his claim for service 
connection.  After examination, the veteran was diagnosed 
with mild degenerative disc disease of the mid lumbar spine.  
The examiner rendered the opinion that it is less likely as 
not (less than 50/50 probability) that any current back 
disability was caused by or the result of the veteran's 
service.

Reviewing the evidence of record, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a back disability.  The 
veteran's service medical records are negative for any 
complaint, diagnosis, or treatment for any back disability.  
There is no evidence of a back disability manifest to a 
compensable degree within one year of discharge.  The 
earliest indication of any back disability in the claims 
folder is in March 2002, more than 25 years after the veteran 
separated from active military service.  Again, the Board 
points out that passage of so many years between discharge 
from active service and the medical documentation of a 
claimed disability is a factor that weighs against a claim 
for service connection.  Maxson.

The VA examination in May 2007 found that the veteran's 
current back disability was not due to or related to the 
veteran's military service.  As such, there is no objective 
medical evidence etiologically linking the veteran's current 
back disability to the veteran's active military service.  
Therefore, the veteran's claim of entitlement to service 
connection for a right hip and thigh disability must be 
denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. 10 Percent Evaluation Based on Multiple, Noncompensable,
Service-Connected Disabilities

The veteran seeks entitlement to a 10 percent evaluation 
based on multiple, noncompensable, service-connected 
disabilities.

Whenever a veteran is suffering from two or more separate, 
permanent, service-connected disabilities of such character 
as clearly to interfere with normal employability, even 
though none of the disabilities may be of compensable degree 
under the 1945 Schedule for Rating Disabilities, the rating 
agency is authorized to apply a 10 percent rating, but not in 
combination with any other rating.  38 C.F.R. § 3.324.

The Board notes that the veteran's fractures of the 4th and 
5th metatarsal heads of the left foot and laceration of the 
left palm have been granted service connection.  Both 
disabilities have been awarded noncompensable evaluations.  
The veteran has not been granted service connection for any 
other disability.  The veteran's service-connected 
disabilities are permanent, separate, and rated as 
noncompensably disabling; however, the evidence does not 
establish that they clearly interfere with normal 
employability.

A private medical record dated in October 1997 revealed that 
the veteran was unemployed because he quit his job.  There is 
no indication that the veteran was unemployed because he 
could not accomplish his job due to his service-connected 
disabilities.

In a VA examination report, dated in August 2003, the veteran 
stated that he had difficulty driving a truck due to loss of 
sensation and strength in his left hand.  The veteran 
reported that the fractures of the 4th and 5th metatarsal 
heads of the left foot have limited his ability to work as a 
truck driver.  Upon examination, the examiner found his left 
hand had a well-healed scar that was level with the 
surrounding tissue and nontender.  No disfigurement, 
ulceration, adherence, instability, tissue loss, keloid 
formation, hypo or hyperpigmentation, abnormal texture, or 
limitation of motion were found.  The veteran was found to be 
right hand dominant.  The left foot was not tender, there was 
no limitation of standing or walking detected, and the 
veteran did not wear or need corrective shoes.  An X-ray of 
the left foot revealed no evidence of fracture, dislocation, 
soft tissue abnormality, or changes suggesting erosive or 
degenerative arthritis.  The left foot was found to be 
normal.  The examiner rendered the opinion that the veteran 
had normal use of the left hand.

In light of there being no evidence indicating that the 
veteran's service-connected disabilities clearly interfere 
with normal employability, other than the argument of the 
veteran's representative and the statements of the veteran, 
the Board concludes that the preponderance of the evidence is 
against assigning a 10 percent rating for multiple 
noncompensable service-connected disabilities.  As the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for a right hip and thigh 
disability is denied.

Entitlement to service connection for a back disability is 
denied.

Entitlement to a 10 percent evaluation based on multiple, 
noncompensable, service-connected disabilities is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


